DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
This action is in response to the communication filed 4/11/2021. Claims 1-16, 18-40, 42-47 are pending and have been considered below.

Response to Arguments
Applicant’s arguments with respect to claims as filed 4/11/21 have been fully considered but they are not persuasive.
Applicant argues, a. Missing explanation why the references are analogous; It is noted that in order to combine references, they need to be analogous to the claimed invention, and that "Two separate tests define the scope of analogous prior art: (1) whether the art is from the same field of endeavor, regardless of the problem addressed and, (2) if the reference is not within the field of the inventor's endeavor, whether the reference still is reasonably pertinent to the particular problem with which the inventor is involved". … Against the MPEP and the rules, the Action clearly fails to explain WHY the different references, such as the Woodard, and Siber references are analogous and as such can be combined for the obviousness rejection. (Remarks page 2)
Examiner respectfully disagrees. First the Applicant’s arguments fail to comply with 37 CFR 1.111 (b) and MPEP § 707.07, but Still considered bona fide attempt and accepted as complete response. Remarks do not provide any specific reasons as to why either findings of fact or legal conclusion of obviousness is allegedly in error. Legal 
Applicant argues, b. Missing motivation to combine the references; In all combinations in the Action, the Action merely repeats the combination itself and then cites "KSR - Combining Prior Art Elements According to Known Methods To Yield Predictable Results". Such motivation or rationale is not availing being conclusory, the record falls short of providing articulated reasoning with rational underpinning to support a legal conclusion that the subject matter have been obvious to one of ordinary skill in the art, and in particular WHY should the primary reference be modified accordingly. In addition, on this record, the Examiner does not provide sufficient explanation or evidence as to WHY one ordinarily skilled in the art would have combined each of the secondary references to the primary one. Even in view of KSR, a clear 'motivation to combine', such a rationale, need to be clearly articulated - as required in MPEP 2143 
Examiner respectfully disagrees. The rejection(s) to the claims as in the last office action provides articulated reasoning and rationale underpinning to support leags conclusion of obviousness with motivation to combine the references; For instance the rejection to claim 1 with combination of Woodard in view of Siber describes, “it would have been obvious to one of ordinary skill in the art at the time of invention to use teachings of Siber to advantageously provide WLAN device clearly located in the network for the predictable result of providing the which alarm device is involved and where it is used (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).” Here the Siber reference is clearly combined with Woodard, to advantageously have the WLAN device location known for predictable result that provides which alarm device it is and where it is used [para 15]. Similarly different claims are rejected with combination of references with the motivations or rationale to combines as discussed in the last office action.
From the above discussion it is clear that the rejection(s) to the claims are reasonable and therefore upheld.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 1, 3, 4, 7, 11, 20, 24, 26, 30-32, 38, 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woodard (US 7,019,646) in view of WO 2011/051022 (published 5/5/2011, [US 2012/0212341 is used as English translation; Siber hereinafter]).
Regarding claim 1:

a smoke detector for detecting smoke or fire (106 in fig 1; 208 in figure 2); 
a WLAN antenna for communication over the WLAN (column 9 lines 22-30; transceiver 230 in fig 2 essentially has antenna); 
a WLAN modem coupled to the WLAN antenna for transmitting digital data to, and for receiving digital data from, a unit via the WLAN (column 9 lines 22-30, [transceiver is transmitting and receiving data]); 
a software and a processor for executing the software, the processor is coupled to control the WLAN modem and the smoke detector (108 fig 1; 210 fig 2; [Alarm control circuit as shown in figures, comprises controller or processor and memory to carry out the operation as known; {see US 2006/0265195 to Woodard para 47, as evidence, teaching of which not relied upon as a prior art reference for this claim}]); 
an actuator for affecting a physical phenomenon coupled to be controlled by the processor (figures; 226 in combination with 210,228 for instance in fig 2, as actuator for physical phenomenon of audible output); 
a battery for powering the device (204 in fig 1, 104 in fig 1; column 8 lines 33-35 partially reproduced herein {rechargeable DC battery}); and 
a wall or ceiling mountable enclosure for housing the smoke detector, the battery, the actuator, the WLAN antenna, and the WLAN modem, wherein the smoke detector is coupled to the WLAN modem for transmitting digital data to the WLAN in response to detecting smoke or fire by the smoke detector (column 8 lines 25-30 {The unit 202
is contained in a housing, which can be fixed-mounted to a wall, ceiling}), and 
or bidirectional pattern emitted, audible or inaudible, sound waves (figure 2 [alarm horn 226 is interpreted as sounder for emitting audible sound]; column 8 lines 14-18 [upon detecting smoke, alarm control circuit triggers audible alarm i.e. signal from control circuit is converted to audible sound]; column 9 lines 15-18; see claim 16; and throughout the disclosure).
Although Woodard discloses all of the subject matter as described above and further discloses identification data transmitted in emergency that is stored in memory (column 8 lines 60-64); except for specifically teaching that the device addressable in the WLAN using a digital address that uniquely identifies the device in the WLAN or in the Internet.
However, Siber in the same field of endeavor discloses alarm device where the device addressable in the WLAN using a digital address that uniquely identifies the device in the WLAN or in the Internet (abstract; para 4; para 15; and throughout).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use teachings of Siber to advantageously provide WLAN device clearly located in the network for the predictable result of providing the which alarm device is involved and where it is used (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).
Regarding claim 3:
Woodard discloses all of the subject matter as described above and further discloses that the unit is external to the enclosure (fig 1-4), wherein the device is 
Regarding claim 4:
Woodard discloses all of the subject matter as described above and further discloses that the digital data is transmitted to the unit over the Internet via the WLAN (column 9 lines 18-30, 50-55; and throughout disclosure).
Regarding claim 7:
Woodard discloses all of the subject matter as described above and the unit comprises a mobile or handheld device (column 9 lines 50-58).
Regarding claim 11:
Woodard discloses all of the subject matter as described above and the smoke or fire is detected using a photoelectric-based optical detection or an ionization process that responds to combustible, flammable, or toxic gas (column 7 lines 44-50).
Regarding claim 20:
Woodard discloses all of the subject matter as described above and further for use with an additional wireless network, wherein the device is further configured to transmit digital data to the additional wireless network in response to detecting smoke or fire by the smoke detector, wherein the additional wireless network uses a licensed radio frequency band (figure 1-2 [show wireless communication circuitry 112, 218, as supporting other additional network]; see column 4 lines 30-50 [CDMA, GSM etc. bands are known licensed bands]). 
Regarding claim 24:

Regarding claim 26:
Woodard et al discloses all of the subject matter as described above except the digital address stored in a volatile or non-volatile memory in the enclosure,.
However, Siber in the same field of endeavor discloses alarm device where the device addressable in the WLAN using a digital IP address that device has memory unit (para 15 [the IP address is essentially stored in device memory]; para 29; and throughout).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use teachings of Siber to advantageously provide WLAN device clearly located in the network for the predictable result of providing the which alarm device is involved and where it is used (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).
Regarding claim 30:
Woodard discloses all of the subject matter as described above and further discloses that the actuator is coupled to be powered from the battery (fig 2 [for physical 
Regarding claim 31:
Woodard discloses all of the subject matter as described above and further discloses that the actuator is activated or controlled in response to digital data received from the WLAN (column 9 lines 24-31 [activation signals]). 
Regarding claim 32:
Woodard discloses all of the subject matter as described above and further discloses that the actuator is activated or controlled in response to detecting smoke or fire by the smoke detector (column 7 lines 44-50; column 9 lines 10-21).
Regarding claim 38:
Woodard et al discloses all of the subject matter as described above and that the actuator further comprises, an electric light source for converting electrical energy into light that emits visible or non-visible light for illumination or indication (228 in fig 2; column 9 lines 10-18).
Regarding claim 40:
Woodard discloses all of the subject matter as described above and that electric light source comprises a lamp, an incandescent lamp, a gas discharge lamp, a fluorescent lamp, a Solid-State Lighting (SSL), a Light Emitting Diode (LED), an Organic LED (OLED), a polymer LED (PLED), or a laser diode (228 in fig 2; column 9 lines 10-18).

Claim 10,18,19,42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woodard (US 7,019,646) in view of Siber (WO 2011/051022) as above, and further in view of Woodard et al. (US 2006/0265195; Woodard ‘195 hereinafter).
Regarding claim 10:
Woodard discloses all of the subject matter as described above except for specifically teaching that the smoke detector comprises a gas detector or sensor for detecting a presence of hydrogen, oxygen or Carbon-Monoxide (CO). 
However, Woodard ‘195 in the same field of endeavor discloses a system and method for combination alarm device enhanced wireless notification where the smoke detector comprises a gas detector or sensor for detecting a presence of hydrogen, oxygen or Carbon-Monoxide (CO) (para 30,40).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use teachings of Woodard ‘195 in order to provide smoke and gas detector with carbon monoxide alarm for detecting the hazardous conditions and provide enhanced and improved combination alarm system (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).
Regarding claim 18:
Woodard discloses all of the subject matter as described above except for specifically teaching that network is according to, based on, or compatible with, IEEE 802.11-2012, IEEE 802.11a, IEEE 802.11b, IEEE 802.11g, IEEE 802.11n, or IEEE 802.11ac (para 27, and throughout). 
or compatible with, IEEE 802.11-2012, IEEE 802.11a, IEEE 802.11b, IEEE 802.11g, IEEE 802.11n, or IEEE 802.11ac (para 27, and throughout).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use teachings of Woodard ‘195 in order to provide smoke detector alarm for detecting the hazardous conditions and provide enhanced and improved combination alarm system with network configured for multiple radio frequency bands (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).
Regarding claim 19:
Woodard discloses all of the subject matter as described above and further for use with an additional wireless network, wherein the device is further configured to transmit digital data to the additional wireless network in response to detecting smoke or fire by the smoke detector (figure 1-2 [blocks 112,218]); except for specifically teaching that the additional wireless network is a wireless broadband network.
However, Woodard ‘195 in the same field of endeavor discloses a system and method for combination alarm device enhanced wireless notification where the additional wireless network is a wireless broadband network (figure 1 [shows wireless communication circuitry 20, and network transceiver 40, as supporting other additional network]; see para 43,48, supporting networks; para 27,67 [802.16 covers broadband]; and throughout).

Regarding claim 42:
Woodard discloses all of the subject matter as described above except that the sounder comprises an electromagnetic loudspeaker, a piezoelectric speaker, an electrostatic loudspeaker (ESL), a ribbon or planar magnetic loudspeaker, or a bending wave loudspeaker, or wherein the sounder comprises an electric bell, a buzzer, a beeper, a chime, a whistle, or a ringer. 
However, Woodard ‘195 discloses a system and method for an actuator where sounder comprises an electromagnetic loudspeaker, a piezoelectric speaker, an electrostatic loudspeaker (ESL), a ribbon or planar magnetic loudspeaker, or a bending wave loudspeaker, or wherein the sounder comprises an electric bell, a buzzer, a beeper, a chime, a whistle, or a ringer (para 65 and throughout).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use teachings of Woodard ‘195 in order to provide smoke detector alarm for detecting the hazardous conditions and provide enhanced and improved combination alarm system with network configured for multiple radio frequency bands (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).

Claim 33, 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woodard (US 7,019,646) in view of Siber (WO 2011/051022) as above, and further in view of Grabinger et al. (US 2007/0262847).
Regarding claim 33:
Woodard discloses all of the subject matter as described above except that the actuator further comprises, a motion actuator that causes linear or rotary motion. 
However, Grabinger discloses a system and method for wireless actuator where actuator includes mechanical transducer, a motion actuator that causes linear or rotary motion (para 5 [actuators used in fire, smoke systems]; para 27,30 [linear, rotary motion]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use teachings of Grabinger in order to provide actuator with the detector and alarm system in the device of Woodard, to be controlled in response to data or detection to output the know mechanical transducer property as taught by Grabinger to provide predictable result of in fire detection and suppression in industrial control applications [4] (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).
Regarding claim 34:
Woodard discloses all of the subject matter as described above except that the actuator further comprises, an electromagnetic coil or an electromagnet operative for generating a magnetic or electric field. 
or electric field (para 31 [solenoid 120 in fig 1, known for acting as magnet when carry current]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use teachings of Grabinger in order to provide actuator with the detector in the device of Woodard, to be controlled in response to data or detection to output the know mechanical transducer property as taught by Grabinger to provide predictable result of in fire detection and suppression in industrial control applications [4, 5] (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).

Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woodard (US 7,019,646) in view of Siber (WO 2011/051022) as above, and further in view of Pham et al. (US 2009/0051551).
Regarding claim 2:
Woodard discloses all of the subject matter as described above, except for specifically teaching that the enclosure comprises a disk-shaped plastic enclosure.
However, Pham in the same field of endeavor discloses a system and method for smoke detector where the enclosure comprises a disk-shaped plastic enclosure (abstract; figure 2 [showing disk shape]; para 34 {..plastic forming the base 202 and encasing the sensor 204}).
.

Claims 5,6,25,44-47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woodard (US 7,019,646) in view of Siber (WO 2011/051022) as above, and further in view of Hicks (US 2013/0121239).
Regarding claim 5:
Woodard discloses all of the subject matter as described above except that a server connected to the Internet. 
However, Hicks discloses a system and method for security services where a server connected to the Internet (130 in figure 1; para 29).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use teachings of Hicks in order to provide central monitoring station server and provide with notification of alarm in security systems (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).
Regarding claim 6:
Woodard discloses all of the subject matter as described above except that the communication with the server is based on client/server scheme.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use teachings of Hicks in order to provide central monitoring station server and provide with notification of alarm in security systems (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).
Regarding claim 25:
Woodard discloses all of the subject matter as described above except that the cellular telephone network is a Third Generation (3G) network that uses Universal Mobile Telecommunications System (UMTS), Wideband Code Division Multiple Access (W-CDMA) UMTS, High Speed Packet Access (HSPA), UMTS Time-Division Duplexing (TDD), CDMA2000 1xRTT, Evolution--Data Optimized (EV-DO), or Global System for Mobile communications (GSM), Enhanced Data rates for GSM Evolution (EDGE) EDGE-Evolution, or wherein the cellular telephone network is a Fourth Generation (4G) network that uses Evolved High Speed Packet Access (HSPA+), Mobile Worldwide Interoperability for Microwave Access (WiMAX), Long-Term Evolution (LTE), LTE-Advanced, Mobile Broadband Wireless Access (MBWA), or is based on IEEE 802.20-2008. 
However, Hicks discloses a system and method for security services where the cellular telephone network is a Third Generation (3G) network that uses Universal Mobile Telecommunications System (UMTS), Wideband Code Division Multiple Access (W-CDMA) UMTS, High Speed Packet Access (HSPA), UMTS Time-Division Duplexing or Global System for Mobile communications (GSM), Enhanced Data rates for GSM Evolution (EDGE) EDGE-Evolution, or wherein the cellular telephone network is a Fourth Generation (4G) network that uses Evolved High Speed Packet Access (HSPA+), Mobile Worldwide Interoperability for Microwave Access (WiMAX), Long-Term Evolution (LTE), LTE-Advanced, Mobile Broadband Wireless Access (MBWA), or is based on IEEE 802.20-2008 (see para 28 [3G, 4G network]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use teachings of Hicks in order to provide 3G, 4G network facilitating notification with a central monitoring station server for providing alarm in security systems (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).
Regarding claim 44:
Woodard discloses all of the subject matter as described above except that a sensor that responds to a phenomenon coupled to the processor. 
However, Hicks discloses a system and method for security services where a sensor that responds to a phenomenon coupled to the processor (fig 18 [386 current sensor]; para 54,55).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use teachings of Hicks in order to provide a sensor for sensing a phenomenon and providing the signal in security systems (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).
Regarding claim 45:

However, Hicks discloses a system and method for security services where operative for transmitting digital data to the wireless network in response to the sensed phenomenon (fig 18 [386 current sensor]; para 54,55).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use teachings of Hicks in order to provide a sensor for sensing a phenomenon and providing the signal in security systems (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).
Regarding claim 46:
Woodard discloses all of the subject matter as described above except that the sensor comprises, or consists of, an electrical sensor used to measure electrical quantities or electrical properties.
However, Hicks discloses a system and method for security services where sensor comprises, or consists of, an electrical sensor used to measure electrical quantities or electrical properties (fig 18 [current sensor for measuring electric quantity or property]; para 54,55).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use teachings of Hicks in order to provide a sensor for sensing a phenomenon and providing the signal in security systems (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).
Regarding claim 47:

However, Hicks discloses a system and method for security services where sensor is a current or voltage sensor (fig 18 [386 current sensor]; para 54,55).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use teachings of Hicks in order to provide a sensor for sensing a phenomenon and providing the signal in security systems (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).

Claims 8,9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woodard (US 7,019,646) in view of Siber (WO 2011/051022) as above, and further in view of Mckenna (US 2012/0229283)
Regarding claim 8:
Woodard discloses all of the subject matter as described above except the unit comprises a smartphone. 
However, Mckenna in the same field of endeavor discloses a system and method for fire detection where unit comprises a smartphone (fig 5; para 45).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use teachings of Mckenna in order to provide fire and smoke detection sensor for detecting and incorporating in communication system (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).
Regarding claim 9:
or infrared. 
However, Mckenna in the same field of endeavor discloses a system and method for fire detection where smoke or fire is detected using semiconductors, oxidation, catalytic, or infrared (abstract; para 11).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use teachings of Mckenna in order to provide fire and smoke detection sensor with the different smoke detectors for detecting and incorporating in communication system (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).

Claims 12, 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woodard (US 7,019,646) in view of Siber (WO 2011/051022) as above, and further in view of Petite (US 2001/0024163).
Regarding claim 12:
Woodard discloses all of the subject matter as described above except that smoke detector comprises a light source, a lens to collimate the light into a light beam, and a light detector mounted so that when smoke enters across a path of the light beam, at least part of light is scattered by the smoke particles, directing it at the light detector. 
However, Petite in the same field of endeavor discloses a system and method for smoke detector that comprises a light source, a lens to collimate the light into a light beam, and a light detector mounted so that when smoke enters across a path of the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use teachings of Petite in order to provide smoke detection with  light source that obviously has lens to collimate the light into a light beam, and a light detector for detecting smoke and providing alarm (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).
Regarding claim 13:
Woodard discloses all of the subject matter as described above except that smoke detector comprises a radioactive element, an ionization chamber for passing a radiation, and two electrodes separated by an air-filled space, so that current is constantly flowing between the electrodes, whereby when smoke enters the chamber and absorbs the alpha particles, the ionization is reduced so that the current is changed.
However, Petite in the same field of endeavor discloses a system and method for smoke detector that smoke detector comprises a radioactive element, an ionization chamber for passing a radiation, and two electrodes separated by an air-filled space, so that current is constantly flowing between the electrodes, whereby when smoke enters the chamber and absorbs the alpha particles, the ionization is reduced so that the current is changed (figure 6; para 49).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use teachings of Petite in order to provide smoke detection in ionization chamber with obviously a radioactive element [see US 2003/0234725, para 73] and two electrodes, detecting change in current for detecting smoke and providing .

Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woodard (US 7,019,646) in view of Siber (WO 2011/051022) as above, and further in view of Friedman (US 2007/0169080).
Regarding claim 14:
Woodard discloses all of the subject matter as described above and further for use with an additional wireless network, wherein the device is further configured to transmit digital data to the additional wireless network in response to detecting smoke or fire by the smoke detector (figure 1 [shows wireless communication circuitry 20, and network transceiver 40, as supporting other additional network]; see para 43,48, supporting networks; para 27,67), except that additional wireless network is a Wireless Personal Area Network (WPAN), the further comprising a WPAN antenna, and a WPAN modem. 
However, Friedman in the same field of endeavor discloses a system and method for network devices where wireless network is a Wireless Personal Area Network (WPAN), a WPAN antenna, and a WPAN modem for smoke detector (para 20; figs, and throughout).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use teachings of Friedman in order to provide wireless network as Wireless Personal Area Network (WPAN) for the device in WPAN network for low .

Claim 15-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woodard (US 7,019,646) in view of Siber (WO 2011/051022) and Friedman (US 2007/0169080) and further in view of Lontka (US 2009/0042533).
Regarding claim 15:
Woodard discloses all of the subject matter as described above except the WPAN is according to, based on, or compatible with, BluetoothTM or Institute of Electrical and Electronics Engineers (IEEE) 802.15.1-2005 standards.
However, Lontka discloses a system and method for emergency systems where wireless network is according to, based on, or compatible with, BluetoothTM or Institute of Electrical and Electronics Engineers (IEEE) 802.15.1-2005 standards (fig; para 35).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use teachings of Lontka in order to provide wireless network for components of the system as BluetoothTM or (IEEE) 802.15.1-2005 for data and alarm signal communication (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).
Regarding claim 16:
Woodard discloses all of the subject matter as described above except wireless network is according to, based on, or compatible with, ZigbeeTM, Institute of Electrical and Electronics Engineers (IEEE) 802.15.4-2003, or Z-WaveTM standards.
or compatible with, ZigbeeTM, Institute of Electrical and Electronics Engineers (IEEE) 802.15.4-2003, or Z-WaveTM standards (fig; para 20,22).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use teachings of Lontka in order to provide wireless network for components of the system as BluetoothTM or (IEEE) 802.15.1-2005 for data and alarm signal communication (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).

Claim 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woodard (US 7,019,646) in view of Siber (WO 2011/051022) and further in view of Mcmillin (US 2005/0226201).
Regarding claim 21:
Woodard discloses all of the subject matter as described above and further for use with an additional wireless network, wherein the device is further configured to transmit digital data to the additional wireless network in response to detecting smoke or fire by the smoke detector (figure 1 [shows wireless communication circuitry 20, and network transceiver 40, as supporting other additional network]; see para 43,48, supporting different networks; para 27,67), except the wireless network uses an unlicensed radio frequency band that is an Industrial, Scientific and Medical (ISM) radio band. 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use teachings of Mcmillin in order to provide additional network as ISM for messaging and signaling in smoke detection (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).

Claims 22,23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woodard (US 7,019,646) in view of Siber (WO 2011/051022) and further in view of Brownrigg (US 2012/0236748).
Regarding claim 22:
Woodard discloses all of the subject matter as described above and further for use with an additional wireless network, wherein the device is further configured to transmit digital data to the additional wireless network in response to detecting smoke or fire by the smoke detector (figure 1 [shows wireless communication circuitry 20, and network transceiver 40, as supporting other additional network]; see para 43,48, supporting different networks; para 27,67), except the wireless network is a satellite network, the antenna is a satellite antenna, and the wireless transceiver is a satellite modem. 
However, Brownrigg discloses a system and method for communication where wireless network is a satellite network, the antenna is a satellite antenna, and the wireless transceiver is a satellite modem (abstract; para 36).

Regarding claim 23:
Woodard discloses all of the subject matter as described above and further for use with an additional wireless network, wherein the device is further configured to transmit digital data to the additional wireless network in response to detecting smoke or fire by the smoke detector (figure 1 [shows wireless communication circuitry 20, and network transceiver 40, as supporting other additional network]; see para 43,48, supporting different networks; para 27,67), except the additional wireless network is a WiMAX network, wherein the device comprise a WiMAX antenna and the wireless transceiver is a WiMAX modem, and wherein the WiMAX network is according to, or based on, or compatible with, IEEE 802.16-2009. However, it would have been obvious to one of ordinary skill in the art at the time of invention that two different transceivers described by Woodard (fig 1 [20 and 40]) would obviously have different antennas including a further or additional antenna as cellular antenna
Brownrigg discloses a system and method for communication where wireless network is a WiMAX network, wherein the antenna is a WiMAX antenna and the wireless transceiver is a WiMAX modem, and wherein the WiMAX network is according to, or based on, or compatible with, IEEE 802.16-2009 (para 241, and throughout).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use teachings of Brownrigg in order to provide wimax network with .

Claim 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woodard (US 7,019,646) in view of Siber (WO 2011/051022) and further in view of Shinde et al. (US 2011/0082599).
Regarding claim 27:
Woodard discloses all of the subject matter as described above except that the digital address is a Medium Access Control (MAC) layer address that is MAC-48, Extended Unique Identifier EUI-48, or EUI-64 address type. 
However, Shinde discloses a system and method for communication where digital address is a Medium Access Control (MAC) layer address that is MAC-48, Extended Unique Identifier EUI-48, or EUI-64 address type (para 9,143).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use teachings of Shinde in order to provide smoke detection with digital address for system for unique identification in the system (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).

Claims 28,29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woodard (US 7,019,646) in view of Siber (WO 2011/051022) and further in view of Brownrigg (US 2012/0236748).
Regarding claim 28:
or IPv6 type address. 
However, Brownrigg discloses a system and method for communication where digital address is a layer 3 address and is static or dynamic IP address that is IPv4 or IPv6 type address (para 211).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use teachings of Brownrigg in order to provide address to the device in system for communication in smoke detection (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).
Regarding claim 29:
Woodard discloses all of the subject matter as described above except the digital address is autonomously assigned, or wherein the digital address is assigned by another device using DHCP. 
However, Brownrigg discloses a system and method for communication where digital address is autonomously assigned, or wherein the digital address is assigned by another device using DHCP (para 211).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use teachings of Brownrigg in order to provide address to the device in system for communication in smoke detection (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).

Claims 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woodard (US 7,019,646) in view of Siber (WO 2011/051022) and further in view of Lennartz et al. (US 2004/0217857).
Regarding claim 35:
Woodard discloses all of the subject matter as described above except that the actuator further comprises, an electrical signal generator. 
However, Lennartz discloses a system and method mechanical transducer where actuator further comprises, an electrical signal generator (22 in fig 1; para 19,39 [actuator switch, that would produce electric signal]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use teachings of Lennartz in order to provide actuator to provide electric signal in the system (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).

Claims 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woodard (US 7,019,646) in view of Siber (WO 2011/051022) and further in view of Glaub et al. (US 2013/0048319).
Regarding claim 36:
Woodard discloses all of the subject matter as described above except that the actuator comprises, a chemical or an electrochemical actuator that is operative for producing, changing, or affecting a matter structure, properties, composition, process, or reactions. 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use teachings of Glaub in order to provide actuator to provide chemical actuator for smoke detector (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).

Claims 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woodard (US 7,019,646) in view of Siber (WO 2011/051022) and further in view of Ahmed (US 2005/0154494).
Regarding claim 37:
Woodard discloses all of the subject matter as described above except that the actuator comprises, a thermoelectric actuator that is a heater or a cooler and is operative for affecting the temperature of a solid, a liquid, or a gas object, and is coupled to the object by conduction, convection, force convention, thermal radiation, or by the transfer of energy by phase changes. 
However, Ahmed discloses a system and method mechanical transducer where actuator comprises, a thermoelectric actuator that is a heater or a cooler and is operative for affecting the temperature of a solid, a liquid, or a gas object, and is coupled to the object by conduction, convection, force convention, thermal radiation, or by the transfer of energy by phase changes (para 25,67).
.

Claims 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woodard (US 7,019,646) in view of Siber (WO 2011/051022) and further in view of Petite (US 2001/0024163).
Regarding claim 39:
Woodard discloses all of the subject matter as described above except that the non-visible light is infrared, ultraviolet, X-rays, or gamma rays. 
However, Petite discloses a system and method for smoke detector where non-visible light is infrared, ultraviolet, X-rays, or gamma rays (para 38,42,75).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use teachings of Petite in order to provide smoke detection with non visible light in the system (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).

Claims 43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woodard (US 7,019,646) in view of Siber (WO 2011/051022) and further in view of Krzyzanowski et al. (US 2008/0221715).
Regarding claim 43:
or synthesized, or wherein the affecting comprises simulating a voice of a human being or generating music, or wherein the operating of the actuator comprises sounding a syllable, a word, a phrase, a sentence, a short story, or a long story, using male or female voice.
However, Krzyzanowski discloses a system and method for smoke detector where operating of the actuator comprises playing digital audio content that is pre-recorded or synthesized, or wherein the operating of the actuator comprises simulating a voice of a human being or generating music, or wherein the operating of the actuator comprises sounding a syllable, a word, a phrase, a sentence, a short story, or a long story, using male or female voice (para 76 111 [play audio]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use teachings of Krzyzanowski in order to provide smoke detection with playing recorded audio for detector (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIRDEPAL SINGH whose telephone number is (571)270-1688.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/HIRDEPAL SINGH/Primary Examiner, Art Unit 2631